          Case 6:21-cv-00043-ADA-JCM Document 1-6 Filed 01/18/21 Page 1 of 11
                                                                                Coronavirus (COVID19) | 1




Coronavirus (COVID19) Memo
Things to keep in mind

   ●    The public disapproves of President Trump’s handling of the growing problem.

   ●    Donald Trump downplayed the threat of the coronavirus early on, letting it get worse
        when we should have been preparing.

   ●    Americans think it is fair to criticize Trump on the coronavirus response and are
        deeply concerned about how the administration has gutted pandemic
        preparedness and left Americans more vulnerable to a public health crisis.


Polling

Navigator Research - April 20, 2020


Toplines

Trump and Republicans have mishandled the coronavirus and put lives at risk. T       ​ he
American people need a well-coordinated, whole-of-government, fully-funded response to
keep them safe from the coronavirus threat. This is a national crisis. We're focusing on
people's health, not on political games right now. We hope Republicans will do the same.

Trump and Republicans constantly downplayed the threat and didn’t take it seriously
enough -- now we are paying the price. ​This is consistently the top concern of Americans.
Nearly two-thirds (62%) were concerned by messaging about Trump saying in late February
that cases would soon be at zero, including 8 in 10 of people who are “mixed on Trump”
(meaning those who sometimes approve, and sometimes don’t). Obviously, now more than
55,000 Americans have died and almost a million have been infected.

Trump and Abbott’s slow response made things worse and they have failed to deliver
on their promises. I​ t’s important to remind the public of how Trump’s broken promises
have made key areas of concern worse. 61% overall, and 73% of “mixed on Trump," are
worried by this message:

        Trump and Abbott have repeatedly failed to do what they said they would do. They
        promised drive-through testing, but there is not yet widespread testing. They
        promised vaccines and treatments, yet they remain months if not years away. They
        promised supplies, but too many nurses and doctors lack protective gear.



       Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
        Case 6:21-cv-00043-ADA-JCM Document 1-6 Filed 01/18/21 Page 2 of 11
                                                                             Coronavirus (COVID19) | 2




Trump refuses to listen to experts or take responsibility -- instead, he constantly
blames others for his own failures. W
                                    ​ hen it comes to “re-opening,” 89% (including 92% of
“mixed on Trump") agree with the message:

      Everyone wants life to return to normal, but we have to listen to public health
      experts before we can safely re-open the country.

In responding to Trump on China, it’s important to say that he is blaming China to
distract from his own failures -- but the argument swings 10 points in that direction
simply by adding a caveat:

      “The Chinese government mismanaged their handling of the coronavirus and tried
      to cover it up, but…” Without the caveat, the “blame” argument loses by 2 points;
      with it, it wins by 8.

Republicans’ rush to end social distancing is dangerous and experts warn it threatens
the economy in the long run. ​Economic experts have been clear that it’s a “false choice”
between saving the economy and lives, but that trying to “re-open” the country before we
get the virus under control will have the opposite result.

Talk about what public health officials are advising people to do. ​It’s important that we
stay calm and be reassuring when talking about the coronavirus. Focus on how folks can
prevent the spread of the coronavirus.

No matter what we look like, where we live, or what's in our wallets, getting sick
reminds us that at our core we’re all just human.​ Now more than ever, this virus has
shown us that we are dependent on each other and whether we’re Black or white, Latino or
Asian, native or newcomer, we know it's time to pull together to demand the testing,
treatment and time off we all need to get or stay well.

Government officials must ensure the government has the resources needed to
combat this deadly virus and keep Americans safe.​ Democrats are proposing policies
that would actually help people impacted by the outbreak. Our goal is to prevent the
coronavirus from spreading and prevent job losses and bankruptcies from slowed
economic activity.

      Health policies: ​free coronavirus testing and vaccines, paid sick leave, Medicaid
      expansion, universal healthcare, investing more in our health systems, more
      protections for frontline workers

      Economic policies:​ food security, small business loans with reduced or no interest
      rates, extending tax deadlines, other direct payments to households, increased




     Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
          Case 6:21-cv-00043-ADA-JCM Document 1-6 Filed 01/18/21 Page 3 of 11
                                                                               Coronavirus (COVID19) | 3


        unemployment benefits and an expedited unemployment process, increased
        business continuity spending, anti-price gouging protections



Part of the reason our economy was so vulnerable to coronavirus is that many people were
already hurting and struggling, and most Americans hadn’t felt any benefits from Trump’s
economy.


Cuts and Consequences

The Centers for Disease Control and Prevention is telling nurses and doctors to use
bandanas and scarves to protect themselves because they do not have enough masks and
other protective gear to provide healthcare workers.

Other countries were able to mass produce coronavirus tests, masks for doctors, and
provide ventilators to save those who got sick while the United States remains far behind
on the production of these essential things.

The Trump administration fired the entire U.S. pandemic response team in the White
House that would have been in place to respond to the current outbreak.

As the coronavirus pandemic goes on, the Trump administration is continuing a lawsuit
that would repeal healthcare coverage of 20 million Americans and drive up the cost of
prescription drugs.

While most Americans have been unable to get a test for the coronavirus, tests have been
available for visitors at Trump’s Mar-a-Lago golf course.


Families First Coronavirus Response Act

On March 11, House Democrats introduced a multi-billion dollar bill in response to the
coronavirus outbreak that will help keep us safe and protect our economic security. The
Families First Coronavirus Response Act includes:

   ●    Free coronavirus testing for everyone who needs a test​, including the uninsured;
   ●    Paid emergency leave​ with both 14 days of paid sick leave and up to three months
        of paid family and medical leave;
   ●    Enhanced Unemployment Insurance​, a first step that will extend protections to
        furloughed workers;
   ●    Strengthened food security initiatives​, including SNAP, student meals, seniors
        nutrition and food banks;




       Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
          Case 6:21-cv-00043-ADA-JCM Document 1-6 Filed 01/18/21 Page 4 of 11
                                                                               Coronavirus (COVID19) | 4


   ●    Clear protections for frontline workers​, including health care workers and other
        workers who are in contact with those who have been exposed or are responsible for
        cleaning at-risk places;
   ●    Increased federal funds for Medicaid​, as states face increased costs.


United States House of Representatives takes strong, science-based
action to combat coronavirus

Congress must ensure the government has the resources needed to combat this deadly
virus and keep Americans safe. On March 11, House Democrats introduced the Families
First Coronavirus Response Act. We need both the House and Senate to pass this
important bill.

Any emergency funding supplemental the Congress approves must be entirely new
funding, not stolen from other accounts. It must also ensure:

   ●    The President cannot use these new funds for anything other than fighting
        coronavirus and infectious diseases;

   ●    Vaccines are affordable and available to all who need them;

   ●    SBA loans are made available for small businesses impacted by the outbreak and;

   ●    State and local governments are reimbursed for costs incurred while assisting the
        federal response to the coronavirus outbreak


Coronavirus Relief Economic Stimulus Bill

$2 trillion stimulus bill was approved unanimously by the Senate on Wednesday March 26.
The House aims to pass it by Friday. The bill, designed to offer relief to individuals, the
health-care system and even an entire corporate sector ravaged by the outbreak,
would:The new Senate coronavirus bill will put workers and Americans’ public health — not
corporations — first. Democrats won:

   ●    For families
   ●    For our health care system, a Marshall Plan to provide public health workers and
        hospitals with desperately needed resources;
   ●    For workers,​ ​a dramatic expansion and reform of the unemployment insurance
        program to increase benefits and cover more Americans for longer;
   ●    Strict oversight, transparency, and accountability of all corporate loans to prevent
        secret bailouts;
   ●    For state, local, and tribal governments that are propping up local health systems,
        billions in real resources;



       Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
          Case 6:21-cv-00043-ADA-JCM Document 1-6 Filed 01/18/21 Page 5 of 11
                                                                               Coronavirus (COVID19) | 5


   ●    For small businesses, a significant expansion of fast relief via grants and loan
        forgiveness;
   ●    For students, billions in emergency education funding and the elimination of the
        income tax on student loan repayment assistance.

Trump and Senate Republicans pushed for a bill that put corporations first, and didn’t do
nearly enough to support workers, our hospitals and medical facilities, or struggling
Americans.

The bill McConnell initially put forward had inadequate resources for hospitals and health
care providers, few conditions or oversight on government loans to corporations, and
insufficient economic relief for struggling Americans.

Democrats never backed down from their top two priorities, which are achieved in this new
bill:​ putting workers and families first, not corporations​, and a​ddressing the impending
public health crisis head-on with a massive infusion of resources.


Trump’s incompetent response to coronavirus

The response to this emergency should be above politics, but Trump has repeatedly
downplayed the danger from the outbreak in an effort to help his reelection campaign. The
Trump Administration’s dangerous incompetence is showing and putting Americans’
health and safety at risk.

On March 11, Trump announced he would be suspending all travel from Europe to the
United States (exemptions for the UK and Americans who have undergone screenings),
deferment of tax payments, SBA to increase lending to small businesses, and working with
insurance companies to waive copayments for coronavirus (this would not help uninsured
Americans access coronavirus testing or care), and payroll tax cuts that would benefit the
wealthy.

The Trump Administration is scrambling to respond to coronavirus after Trump repeatedly
proposed budget cuts to critical health funding, and removed top health officials who
would’ve led our response to this outbreak.

Even as the coronavirus spread, Trump proposed cutting funding to Health and Human
Services, the Centers for Disease Control, the World Health Organization, and global health
programs by tens of billions.

The Trump administration is backing a lawsuit to overturn the ACA and end the
requirement that insurance companies cover these benefits, and they have expanded
“junk” insurance plans that don’t have to cover these benefits.




       Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
          Case 6:21-cv-00043-ADA-JCM Document 1-6 Filed 01/18/21 Page 6 of 11
                                                                               Coronavirus (COVID19) | 6


Trump is more concerned about his own image than about saving people’s lives. Trump
administration officials have repeatedly claimed the virus is “contained” even as the
number of U.S. cases continues to rise. He is more concerned about the number of
reported cases reflecting poorly on him than he is about treating the ill.

Trump has repeatedly claimed anyone who needs a coronavirus test can get one, when
that is simply not true and has been contradicted by his own officials.

Trump’s Fragile Economy Left Americans Vulnerable

Workers are being laid off at an unprecedented pace; the stock market has plummeted to
the point of erasing all gains made since Trump’s inauguration; and the economy is almost
certainly heading toward a recession.

There’s no question that Trump’s mismanagement of the coronavirus crisis severely
worsened the pandemic’s impact on our economy. His failure to fully accept the severity of
the moment and take action early worsened the spread, and his numerous incorrect claims
unnecessarily rattled financial markets.

But our current economic troubles were a long time coming. Part of the reason our
economy was so vulnerable to coronavirus is that many people were already hurting and
struggling, and most Americans hadn’t felt any benefits from Trump’s economy. Wages
were stagnant and costs were too high, so when the crisis hit, there was no buffer. Tax cuts
for the rich and wealthy corporations failed to trickle down to workers. Factories and
farmers struggled because of Trump's reckless trade policies. And now, Trump’s
short-sighted economic policies weakened some of the tools available to fight the
downturn.

The Administration’s response shows an ongoing failure to understand urgent
public health needs:

   ●    In the middle of the coronavirus outbreak, the Trump Budget called for slashing
        almost $700 million from the Centers for Disease Control, which is on the frontlines
        of this emergency. That’s on top of the oveer 1T the budget steals from Medicare,
        Medicaid and Social Security.

   ●    The Trump Administration has left critical positions in charge of managing
        pandemics at the National Security Council and the Department of Homeland
        Security vacant.

   ●    Now, the Administration wants to compound our vulnerability by seeking to ransack
        funds appropriated by Congress for other life-threatening public health
        emergencies, including Ebola.




       Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
         Case 6:21-cv-00043-ADA-JCM Document 1-6 Filed 01/18/21 Page 7 of 11
                                                                              Coronavirus (COVID19) | 7


Trump repeatedly misled Americans by downplaying the seriousness of the
public health crisis:

  ●    January 22: “​ We have it totally under control. It's one person coming in from China,
       and we have it under control.​ It’s going to be just fine​.”

  ●    February 2:​ “​We pretty much shut it down​ coming in from China.”

  ●    February 10: ​“Looks like by April, you know, in theory,​ when it gets a little warmer, it
       miraculously goes away​.”

  ●    February 25:​ “​We're very close to a vaccine​.”

  ●    February 26:​ “When you have 15, and​ the 15 within a couple of days is going to be
       down to close to zero​, that’s a pretty good job we’ve done.”

  ●    February 26: ​“​This is a flu.​ This is like a flu.”

  ●    March 2:​ “The companies are the best in the world and they’re working on it and
       they think they’re pretty close to having it… But they have other things that can help
       – I guess I’d use the word ‘cure’ it, fix it.”

  ●    March 4: “​ I think the 3.4 percent is really a false number. Now,​ this is just my hunch​,
       and — but based on a lot of conversations with a lot of people that do this.”

  ●    March 6:​ “​Anybody that wants a test can get a test​.”

  ●    March 11: “​ I met with the leaders of health insurance industry, who have​ agreed to
       waive all copayments for coronavirus treatments​.”

  ●    March 11: “​ ​This is the most aggressive and comprehensive effort​ to confront a foreign
       virus in modern history.”

  ●    March 13:​ “Ultimately, a vaccine, which takes a little bit longer because of the test
       periods and a couple of other reasons,​ you're going to have it very quickly​ because of
       the great knowledge.”

  ●    March 15: ​“It's something that​ we have tremendous control over​.”

Why a payroll tax cut won’t work:

  ●    It provides no help for workers who lose their jobs because of a coronavirus-related
       economic contraction.




      Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
          Case 6:21-cv-00043-ADA-JCM Document 1-6 Filed 01/18/21 Page 8 of 11
                                                                               Coronavirus (COVID19) | 8


   ●    It provides little help for waitresses, cab drivers, or small business owners who
        experience a significant drop in their incomes, even if they remain employed.

   ●    It provides far larger benefits to higher wage workers than to lower wage workers.

   ●    It creates a financial incentive for sick people to go to work to draw a paycheck.

   ●    It weakens the Social Security program.

   ●    It generates less economic growth than several alternative uses for that revenue.


Vocabulary
From AP Stylebook

The coronavirus

coronaviruses
A family of viruses, some of which cause disease in people and animals, named for
crownlike spikes on their surfaces. The viruses can cause the common cold or more severe
diseases such as SARS (severe acute respiratory syndrome), MERS (Middle East respiratory
syndrome) and COVID-19, the latter of which first appeared in late 2019 in Wuhan, China.

As of March 2020, referring to simply the coronavirus is acceptable on first reference in
stories about COVID-19. While the phrasing incorrectly implies there is only one
coronavirus, it is clear in this context. Also acceptable on first reference: the new
coronavirus; the new virus; COVID-19. In stories, do not refer simply to coronavirus without
the article the. Not: She is concerned about coronavirus. Omitting the is acceptable in
headlines and in uses such as: He said coronavirus concerns are increasing.

Passages and stories focusing on the science of the disease require sharper distinctions.

COVID-19, which stands for coronavirus disease 2019, is caused by a virus named
SARS-CoV-2. When referring specifically to the virus, the COVID-19 virus and the virus that
causes COVID-19 are acceptable. But, because COVID-19 is the name of the disease, not the
virus, it is not accurate to write a new virus called COVID-19.

SARS is acceptable on first reference for the disease first identified in Asia in 2003. Spell out
severe acute respiratory syndrome later in the story.

MERS is acceptable on first reference. Spell out Middle East respiratory syndrome later in
the story.




       Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
        Case 6:21-cv-00043-ADA-JCM Document 1-6 Filed 01/18/21 Page 9 of 11
                                                                             Coronavirus (COVID19) | 9


Symptoms of COVID-19 can include fever, cough and breathing trouble. Most develop only
mild symptoms. But some people, usually those with other medical complications, develop
more severe symptoms, including pneumonia, which can be fatal.

Do not exaggerate the risks presented by any of the three diseases by routinely referring to
them as deadly, fatal or the like.

epidemic, pandemic
An epidemic is the rapid spreading of disease in a certain population or region; a pandemic
is an epidemic that has spread worldwide. Use sparingly; follow declarations of public
health officials. On March 11, the World Health Organization declared the COVID-19
outbreak a pandemic.

Health Organizations

Centers for Disease Control and Prevention
Located in Atlanta, the Centers for Disease Control and Prevention is part of the U.S.
Department of Health and Human Services. On first reference, use Centers for Disease
Control and Prevention. Precede with national, federal or U.S. if needed for clarity. On
second reference, the CDC is acceptable and takes a singular verb.

National Institutes of Health
This agency within the Department of Health and Human Services is the principal
biomedical research arm of the federal government. NIH is acceptable on second
reference. There are 27 institutes or centers, including the National Cancer Institute, the
National Institute on Drug Abuse and the National Institute of Mental Health.

World Health Organization
The specialized health agency of the United Nations and is based in Geneva. It sets
internationally accepted guidelines for treating diseases and coordinates responses to
disease outbreaks globally. On second reference, the WHO and WHO are both acceptable.



Note the differences between isolation v. quarantine v. shelter in place v. social
distancing

incubation period
Time between infection and the appearance of signs or symptoms of an illness. The
incubation period for the new virus is thought to be up to two weeks.

isolation
Separating sick people from healthy people to prevent spread of disease. For example,
people with the infection are put in isolation in hospitals.




     Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
        Case 6:21-cv-00043-ADA-JCM Document 1-6 Filed 01/18/21 Page 10 of 11
                                                                            Coronavirus (COVID19) | 10


quarantine
Restricting movement of healthy people who may have been exposed to an infection to
see if they become ill. For example, the passengers on the Diamond Princess cruise ship in
Japan were quarantined.

shelter in place (v.), shelter-in-place (adj.)
The governor urged residents to shelter in place. Authorities issued a shelter-in-place order.
Spell out what is meant, because people’s definitions and interpretations vary.

social distancing
No quote marks, no hyphen: The CDC is urging social distancing. The parents are taking
social distancing precautions. Generally, social distancing involves measures to restrict
when and where people can gather. The goal is to stop or slow the spread of infectious
diseases. Measures can include limiting the number of people who can gather, staying 6
feet away from others, closing schools, asking people to work at home, canceling events,
limiting or shutting down public transportation, etc.

risk
Relative risk is the risk of something happening to one group compared with the risk of it
happening to another. This is often expressed in a fraction or ratio in scientific studies. If
there is no difference, the ratio is 1. For example, if a study finds that the relative risk of a
group of smokers getting a disease is 1.5 compared with a group of nonsmokers, it means
the smokers are 1.5 times — or 50% — more likely to develop the disease. But it doesn’t say
how likely it is that either group gets the disease. For that, you need absolute risk.

Absolute risk is the risk of something happening at all. For example, the nonsmoking group
in the above example may have had a 4 in 100 chance of getting the disease, while the
smokers had a 6 in 100 chance of getting a disease. Another example: A drug that extends
life by 50% (a relative risk) sounds impressive, but that might mean living six months on
average on a treatment versus four months without. Readers deserve both views of the
results.


CDC Guidance for Americans to Prevent Spread of Coronavirus

The Centers for Disease Control provides the following guidance for Americans who want
to help prevent the spread of the coronavirus.

We know that the coronavirus is transmitted mostly by coughing and touching surfaces.
There is currently no vaccine to prevent coronavirus disease 2019 (COVID-19). The best way
to prevent illness is to avoid being exposed to this virus.

However, as a reminder, CDC always recommends everyday preventive actions to help
prevent the spread of respiratory diseases, including:




     Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
      Case 6:21-cv-00043-ADA-JCM Document 1-6 Filed 01/18/21 Page 11 of 11
                                                                            Coronavirus (COVID19) | 11


●    Avoid close contact with people who are sick.

●    Avoid touching your eyes, nose, and mouth.

●    Stay home when you are sick.

●    Wash your hands for 20 seconds. W     ​ ash your hands often with soap and water for
     at least 20 seconds, especially after going to the bathroom; before eating; and after
     blowing your nose, coughing, or sneezing. If soap and water are not readily available,
     use an alcohol-based hand sanitizer with at least 60% alcohol. Always wash hands
     with soap and water if hands are visibly dirty.

●    Cover your cough or sneeze with a tissue, then throw the tissue in the trash.

●    Clean and disinfect frequently touched objects and surfaces using a regular
     household cleaning spray or wipe.

●    Follow CDC’s recommendations for using a facemask. C     ​ DC does not recommend
     that people who are well wear a facemask to protect themselves from respiratory
     diseases, including COVID-19. The use of facemasks is also crucial for health workers
     and people who are taking care of someone in close settings (at home or in a health
     care facility).




    Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
